UNPUBLISHED
                                                        FILED: October 15, 2019

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                      No. 18-2488
                                  (8:17-cv-01596-PJM)
                                 ___________________

DISTRICT OF COLUMBIA; STATE OF MARYLAND

               Plaintiffs - Appellees

v.

DONALD J. TRUMP, President of the United States of America, in his official
capacity and in his individual capacity

               Defendant - Appellant

------------------------------

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT

               Amici Supporting Appellant

FORMER GOVERNMENT ETHICS OFFICERS; DON FOX; MARILYN
GLYNN; KAREN KUCIK; LAWRENCE D. REYNOLDS; AMY COMSTOCK
RICK; TRIP ROTHSCHILD; RICHARD M. THOMAS; HARVEY WILCOX;
LESLIE WILCOX

               Amici Supporting Appellees

ADMINISTRATIVE LAW, CONSTITUTIONAL LAW, AND FEDERAL
COURTS SCHOLARS

                Amicus Supporting Rehearing Petition
                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 15 additional paper copies of their

briefs and appendices previously filed in this case within 10 days.

      This case is scheduled for oral argument on Thursday, December 12, 2019, in

Richmond, Virginia.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk